Exhibit 10.34

 
EXCLUSIVE SUBLICENSE AGREEMENT


This Exclusive Sublicense Agreement (“Agreement”) is made and entered into as of
the 15th day of August, 2008 (the “Effective Date”), by and between Advanced
Cell Technology, Inc., a Delaware corporation with offices located at 11100
Santa Monica Blvd, Suite 850, Los Angeles, CA 90025 (“ACT”), Embryome Sciences,
Inc., a California corporation (“ES”), with offices located at 1301 Harbor Bay
Parkway, Suite 100, Alameda, California 94502.  ACT and ES are sometimes
hereinafter referred to as the “Parties”.


WITNESSETH


WHEREAS, ACT is the licensee of certain PATENT RIGHTS under an Exclusive License
Agreement, effective as of May 9, 2006, among ACT, Kirin Beer Kabushiki Kaisha,
Aurox, LLC, Hematech, LLC, and Kirin SD, Inc.; and


WHEREAS, ES desires to obtain an exclusive sublicense from ACT to use the PATENT
RIGHTS and a license to use KNOW-HOW upon the terms and conditions set forth in
this Agreement; and


WHEREAS, ACT is willing to grant such a license to ES upon the terms and
conditions set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:


ARTICLE 1 - DEFINITIONS


For the purposes of this Agreement, the definitions found in Article 1 of the
Kirin License Agreement are incorporated into this Agreement by reference,
except as otherwise provide below.  In addition, the following words and phrases
shall have the following meanings:


1.1           “AFFILIATE” means any corporation, limited liability company,
limited partnership or other entity in control of, controlled by, or under
common control with ES.  Any use the word AFFILIATE in this Agreement shall have
the meaning set forth in this paragraph, rather than the mean ascribed to such
term in the Kirin License Agreement.


1.2           “CONFIDENTIAL INFORMATION” means confidential or proprietary
information of ACT or ES relating to the PATENT RIGHTS, KNOW-HOW, LICENSED
PROCESSES, LICENSED SERVICES or LICENSED PRODUCTS.  CONFIDENTIAL INFORMATION may
be in written, graphic, oral or physical form and may include scientific
knowledge, know-how, processes, inventions, techniques, formulae, products,
business operations, customer requirements, designs, sketches, photographs,
drawings, specifications, reports, studies, findings, data, plans or other
records, biological materials, and/or software.  CONFIDENTIAL INFORMATION shall
not include:  (a) information which is, or later becomes, generally available to
the public through no fault of the recipient; (b) information which is provided
to the recipient by an independent third party having no obligation to keep the
information secret; (c) information which the recipient can establish by written
documentation was previously known to it; or (d) information which the recipient
can establish by written documentation

 
 

--------------------------------------------------------------------------------

 

was independently developed by it without reference to the CONFIDENTIAL
INFORMATION.


1.3           “KIRIN LICENSE AGREEMENT” means that certain Exclusive License
Agreement, effective as of May 9, 2006, among ACT, Kirin Beer Kabushiki Kaisha,
Aurox, LLC, Hematech, LLC, and Kirin SD, Inc., as the same may from time to time
be amended or modified.


1.4           “KNOW-HOW” means all compositions of matter, techniques and data
and other know-how and technical information including inventions (whether or
not patentable), improvements and developments, practices, methods, concepts,
trade secrets, documents, computer data, computer slide illustrations, computer
code, apparatus, test data, analytical and quality control data, formulation,
manufacturing, patent data or descriptions, development information, drawings,
specifications, designs, plans, proposals and technical data and manuals and all
other CONFIDENTIAL INFORMATION that is owned or controlled by ACT as of the
Effective Date, and that specifically relates to the subject matter described in
or claimed by the PATENT RIGHTS.


1.5           “SUBLICENSEE” means a sublicensee of the rights granted ES under
this Agreement, as further described in Article 2.


For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.
 


ARTICLE 2 – LICENSE GRANT


2.1           Grant of Rights.  ACT hereby grants to ES, and ES accepts, subject
to the terms and conditions of this Agreement, a royalty-bearing (to the extent
provided herein), worldwide, exclusive sublicense, with  the right to further
sublicense, to use the PATENT RIGHTS, and a worldwide, exclusive license,
with  the right to further sublicense, to use the and KNOW-HOW, to (a) research,
develop, make, have made, use, sell, offer for sale, import, export, reproduce,
distribute, perform, and display and otherwise dispose of  LICENSED PRODUCTS,
and (b) to develop and perform LICENSED SERVICES, in the Territory in the
Exclusive ACT Field.


2.2           Sublicense Rights.  ES shall have the right to grant sublicenses
of its rights under Section 2.1 without the consent or approval of ACT.  ES
agrees to provide ACT with a fully executed copy of all sublicense agreements
within thirty (30) days after execution.


2.3           Knowledge Transfer.  Within ten (10) days of the Effective Date,
ACT shall provide, deliver, and transfer to ES all information and data relating
to the PATENT RIGHTS and KNOW-HOW as may be reasonably necessary to allow ES to
exploit the licenses granted hereunder. Such transfer shall be made free and
clear of all liens, security interests, encumbrances, and claims of any kind by
any third party.  ACT shall bear all costs of so delivering the KNOW HOW to
ES.  ACT shall not retain any copies (in any format or media) of the KNOW HOW.

 
2

--------------------------------------------------------------------------------

 



2.4           Performance of Obligations under Kirin License Agreement.  ACT
agrees to fully perform when and as due all of its obligations, including but
not limited to the payment of all royalties, Sublicense Revenue, and other
amounts due, under the Kirin License Agreement.  ACT will not terminate the
Kirin License Agreement or cause the Kirin License Agreement to be terminated,
and will not enter into any amendment or modification of, or waiver of rights
under, the Kirin License Agreement, without the prior written consent of ES,
which consent may be given or withheld in ES’s sole discretion.  ACT shall
deliver to ES, within five (5) days after receiving the same, any and all
notices or communications from the Licensor under the Kirin License
Agreement.  ES shall have the right, but not the obligation, to cure any and all
breaches or defaults by ACT, or to perform any obligation of ACT required to
avoid or prevent a breach or default by ACT, under the Kirin License Agreement,
including but not limited to the payment of any royalties or Sublicense Revenue
due under the Kirin License Agreement.  ACT shall reimburse ES on demand, with
interest at the rate of 12% per annum, for all costs and expenses incurred by ES
to cure any breach or default, or to perform any obligation of ACT required to
avoid or prevent a breach or default by ACT, under the Kirin License Agreement.


ARTICLE 3 – COMMERCIALIZATION OBLIGATIONS


3.1           ES intends to use, or to cause its Sublicensees to use,
commercially reasonable and diligent efforts to bring one or more
ROYALTY-BEARING LICENSED PRODUCTS and ROYALTY BEARING LICENSED SERVICES to
market through an active and diligent program for exploitation of the PATENT
RIGHTS and KNOW-HOW and to continue active, diligent marketing efforts for one
or more ROYALTY-BEARING LICENSED PRODUCTS and ROYALTY-BEARING LICENSED SERVICES
throughout the life of this Agreement.  ES makes no representation, guaranty, or
warranty that it or its Sublicensees will be successful in developing or
bringing to market any ROYALTY-BEARING LICENSED PRODUCT or ROYALTY-BEARING
LICENSED SERVICES.


ARTICLE 4 - CONSIDERATION


4.1           Initial Sublicense Fee.  In partial consideration of the rights
and licenses granted to ES by ACT in this Agreement, ES shall pay to ACT on the
Effective Date a sublicense fee equal to Fifty Thousand Dollars (U.S.) ($50,000)
(the “Sublicense Fee”).  The Sublicense Fee is not refundable and is not
creditable against other payments due to ACT under this Agreement.  The
Sublicense Fee shall be allocated and paid in the following manner:  (a) ES
shall pay $37,500 to the Licensor under the Kirin License Agreement (the
“Licensor”) to satisfy ACT’s minimum royalty payment obligation for the year
ended December 31, 2007 under Section 3.3 of the Kirin License Agreement; (b) ES
shall pay to the Licensor the amount due under Section 3.7 of the Kirin License
Agreement with respect to the payment made under clause (a) of this sentence to
satisfy ACT’s obligation to pay a late fee; (c) ES shall pay $10,000 to the
Licensor to satisfy ACT’s obligation under Section 3.4 of the Kirin License
Agreement to pay the Licensor 20% of all “Sublicense Income;” and (d) the
amount, if any, by which $50,000 exceeds the amounts paid under clauses (a)
through(c) of this sentence shall be paid to ACT.


4.2           Additional Provisional Sublicense Fee. ES shall pay to ACT or to
the Licensor the amount, if any, by which royalties on Net Sales paid to the
Licensor under the Kirin License Agreement are less than $50,000.  Such amount
shall be paid to ACT or to the Licensor on the later of (a) the date required
under Section 3.3 of the Kirin License Agreement, or (b) five (5) business days
after ES receives

 
3

--------------------------------------------------------------------------------

 

written notice from ACT showing the total amount of royalties on Net Sales paid
to the Licensor for the applicable year.  ES shall determine in its sole
discretion whether to pay such amount to ACT or directly to Licensor to satisfy
ACT’s obligation under Section 3.3 of the Kirin License Agreement.


4.3           Royalties and Other Consideration.


(a)           As additional consideration of the license granted to ES from ACT
in Article 2 of this Agreement, ES shall pay to ACT a royalty equal to (i) 3.5%
of the Net Sales received by ES and its AFFILIATES for all ROYALTY-BEARING
LICENSED PRODUCTS or ROYALTY-BEARING LICENSED SERVICE sold, performed, or leased
by ES or any AFFILIATE, and (ii) 20% of all Sublicense Revenue (as defined in
the Kirin License Agreement) received by ES and its AFFILIATES, provided that in
o even shall ACT receive, on a country-by-country basis, less than 3.5% of the
aggregate Net Sales of the Licensed Product or Licensed Service in a particular
country where ES has sublicensed to a third party rights with respect to the
Licensed Product or Licensed Service.  The obligation of ES to pay royalties
shall terminate with respect to NET SALES and Sublicense Revenue arising in any
country concurrently with the expiration or termination of the last applicable
VALID CLAIM within the PATENT RIGHTS in such country in which the
ROYALTY-BEARING LICENSED PRODUCT or ROYALTY-BEARING LICENSED SERVICE is sold, or
May 9, 2016 if no such patents have issued by such date, whichever is longer.


(b)           ES shall receive a credit toward the payment of royalties due
under this Section 4.3 in an amount equal to the payments, if any, made by ES
under Section 4.2.  Such credit shall be cumulative and shall carry over to each
subsequent year if the amount of royalties payable to ACT under this Section 4.2
is less than the amount paid by ES under Section 4.2.


(c)           In the event that Licensee or any of its AFFILIATES or
SUBLICENSEES is required to make, and actually does make, royalty payments to
one or more third parties for a license to an issued patent or patents,(“Third
Party Payments”) in order to make, have made, use, import, sell or offer for
sale ROYALTY-BEARING LICENSED PRODUCTS or to perform ROYALTY-BEARING LICENSED
SERVICES, in the absence of which such ROYALTY-BEARING LICENSED PRODUCT or
ROYALTY-BEARING LICENSED SERVICE could not legally be used or sold or performed
in such country, and the resulting aggregate royalty owed by ES or any of its
AFFILIATES or SUBLICENSEES is 15% or greater, then, ES may reduce the royalties
due ACT pursuant to Section 4.2(a) above for such ROYALTY-BEARING LICENSED
PRODUCT or ROYALTY-BEARING LICENSED SERVICE on the same proportionate basis as
all other third party royalties are reduced in the same royalty
period.  However, the royalty payments due ACT under Section 4.2(a) may never be
reduced by more than fifty percent (50%) in any royalty period.


(d)           No multiple royalties shall be payable on the basis that any
LICENSED PRODUCT, LICENSED PROCESS or LICENSED SERVICE, its manufacture, use,
lease, sale or performance are or shall be covered by (i) more than one patent
or patent application within the PATENT RIGHTS, or (ii) any other patent or know
how under a license or sublicense from ACT.  In the case of the use of patents
or know how licensed or sublicensed by ACT under other agreements, ES and ACT’s
other licensees or sublicensees shall have the right to credit against the
royalties owing to ACT, under this Agreement and under such other license or
sublicense agreements, any royalty payments received by ACT with respect to the
sale or lease of any product or performance of any service (regardless of
whether

 
4

--------------------------------------------------------------------------------

 

ES or another licensee or sublicensee of ACT patents or know how pays the
royalty), such that in no event shall the total of royalty payments that are due
to ACT in any royalty period under this Agreement and under such other license
or sublicense agreements exceed the highest applicable royalty rate among this
Agreement and such other license or sublicense agreements.  By way of example
only, if a product is produced by ES (alone or with a third party) and that
product uses PATENT RIGHTS under this Agreement and patents licensed under a
license or sublicense agreement between ACT and ES (or between ACT and the third
party with whom ES is producing the product), (i) only one royalty would be paid
to ACT on sales of the product, (ii) the royalty rate would be the higher of the
royalty rate applicable under this Agreement or under ACT’s other license or
sublicense agreement with ES or the third party, and (iii) the royalty payment
(whether paid by ES or by the third party) will be credited toward royalties
payable under this Agreement and under the other ACT license or sublicense
agreement with ES or the third party for the sale of the product.


               4.4           Payment Method.  All payments due under this
Agreement shall be paid either to ACT in Los Angeles, California, U.S.A. or to
the Licensor in Sioux Falls, South Dakota, U.S.A, a provided in Section 3.6 of
the Kirin License Agreement, and shall be made in United States currency without
deduction for taxes, assessments, exchanges, collection or other charges of any
kind.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate reported in The Wall Street Journal on the last working day of
the calendar quarter to which the payment relates.


               4.5           Late Fee.  ES shall pay ACT or the Licensor
interest on any overdue amounts at the rate of one percent (1%) per month
(twelve percent (12%) per annum), from the date when such payment should have
been made.


ARTICLE 5 - REPORTS AND RECORDS


5.1           ES shall maintain complete and accurate records of LICENSED
PRODUCTS, LICENSED SERVICES and LICENSED PROCESSES that are sold, performed, or,
leased by ES or its  AFFILIATES under this Agreement, and all Sublicense Revenue
received by ES and its AFFILIATES.  ES shall keep, and shall cause its
AFFILIATES and SUBLICENSEES to keep, full, true and accurate books of account
containing all particulars that may be necessary for the purpose of showing the
amounts payable to ACT hereunder and ES’s compliance with the terms and
conditions of this Agreement.  Said books of account shall be kept at ES’s
principal place of business or at such other location as may be agreed upon by
the parties.  Said books and the supporting data shall be open upon reasonable
advance notice (and no more frequently than once per calendar year) for three
(3) years following the end of the calendar year to which they pertain, to the
inspection of ACT or its agents for the purpose of verifying ES’s royalty
statement or compliance in other respects with this Agreement.  If any such
audit determines that the reported payments to ACT were less than ninety percent
(95%) of the actual amount due to ACT for the period in question, ES shall bear
the cost of such audit (without limiting ACT’s other remedies with respect
thereto).


5.2           After the first commercial sale of a LICENSED PRODUCT or LICENSED
SERVICE by ES any AFFILIATE, or any SUBLICENSEE, or ES’s receipt of any
Sublicense Revenue, ES, within forty-five (45) days after March 31, June 30,
September 30 and December 31, of each year, shall deliver to ACT a true and
accurate report of all NET SALES and License Revenue during the preceding
three-month period under this Agreement as shall be pertinent to a royalty
accounting hereunder.  Each

 
5

--------------------------------------------------------------------------------

 

such report shall include at least the following:


 
(a)
number(s) of ROYALTY-BEARING LICENSED PRODUCTS, manufactured by ES, its
AFFILIATES, or SUBLICENSEES, or by any third party on ES’s behalf;



 
(b)
number(s) of ROYALTY-BEARING LICENSED PRODUCTS sold by ES, its AFFILIATES, and
SUBLICENSEES;



 
(c)
total receipts for ROYALTY-BEARING LICENSED PRODUCTS sold by ES, its AFFILIATES,
SUBLICENSEES;



 
(d)
total receipts for ROYALTY-BEARING LICENSED SERVICES sold by ES, its AFFILIATES,
SUBLICENSEES; and



 
(e)
deductions applicable as provided in Section 1.9 of the Kirin License Agreement.



5.3         With each such report submitted, ES shall pay to ACT the royalties
and other payments due and payable under this Agreement.  If no royalties or
other payments shall be due, ES shall so report.


5.4         ES’s reporting obligations hereunder shall terminate when ES’S
obligation to pay royalties to ACT terminates.


ARTICLE 6 - PATENT RIGHTS


6.1         Prosecution of Patents and Claims.  ACT agrees confer with ES with
respect to (a) the claims made in the patent applications included within the
PATENT RIGHTS, and (b) the extent to which and manner in which Licensor is
prosecuting such patents and claims, and (c) any additional, broader, or
different claims under the patent applications or other PATENT RIGHTS that
reasonably could be prosecuted for the benefit of ACT and ES.  ACT will
cooperate with ES in seeking the cooperation and agreement of Licensor to
prosecute such patents and claims under patent applications or other PATENT
RIGHTS as ES may reasonably request.  ACT agrees that ES may assert the rights
of ACT under Article 5 of the Kirin License Agreement, on behalf of ACT and ES,
if ES does not agree with or is not satisfied with the content of any patent
application or any other matter pertaining to the prosecution of any patent
application or claim within any patent application or other PATENT RIGHTS.


6.2         Abandonment of PATENT RIGHTS.  In the event that ACT receives a
notice from the Licensor under Section 5.2 of the Kirin License Agreement, ACT
shall promptly, but in no even later than five (5) days after receiving such
notice, deliver a copy of such notice to ES.  ACT and ES shall confer regarding
what action, if any, to take to preserve any PATENT RIGHTS that might otherwise
be abandoned by Licensor.  ES shall have the right, but not the obligation, to
take any and all actions that ACT is entitled to take under Section 5.2 of the
Kirin License Agreement.  ACT and ES agree to reasonably cooperate in connection
with the preparation, filing, prosecution, and maintenance of the PATENT RIGHTS
under this Section.  Cooperation includes, without limitation, (a) promptly
executing all papers and instruments or requiring employees of ACT or ES to
execute papers and instruments as reasonably appropriate to enable ES to file,
prosecute, and maintain PATENT RIGHTS in any country;

 
6

--------------------------------------------------------------------------------

 

and (b) promptly informing ES of matters that may affect preparation, filing,
prosecution, or maintenance of PATENT RIGHTS (such as becoming aware of an
additional inventor who is not listed as an inventor in a patent application).


6.3          Infringement of PATENT RIGHTS.  The Parties agree to notify each
other in writing of any actual or threatened infringement by a third party of
the PATENT RIGHTS or of any third-party claim of invalidity or unenforceability
of the PATENT RIGHTS, or of any interference or other proceeding affecting the
PATENT RIGHTS.


              6.4           New Patents, Inventions, and Discoveries.  ES shall
have the right to file and prosecute new patent applications (and to obtain new
patents) covering LICENSED PRODUCTS and LICENSED SERVICES, and any other subject
matter, with respect to any technology, invention, or discovery made by ES or
any of its AFFILIATES or SUBLICENSEES using PATENT RIGHTS or KNOW-HOW.  ACT
shall acquire no rights with respect to such new patents, inventions,
discoveries, or technology not included within the PATENT RIGHTS sublicensed, or
the KNOW-HOW licensed, to ES by ACT.


ARTICLE 7 – INDEMNIFICATION,
LIMITATION OF LIABILITY AND INSURANCE


7.1          ES shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless ACT and its affiliates,
successors, assigns, agents, officers, directors, shareholders and employees
(each, an “Indemnified Party”), at ES’s sole cost and expense, against all
liabilities of any kind whatsoever, including legal expenses and reasonable
attorneys’ fees, arising out of the death of or injury to any person or persons
or out of any damage to property resulting from the production, manufacture,
sale, use, lease, performance, consumption or advertisement of the LICENSED
PRODUCTS or LICENSED SERVICES or arising from any obligation, act or omission,
or from a breach of any representation or warranty of ES hereunder, excepting
only claims that result from (a) the willful misconduct or gross negligence of
ACT, (b) any material breach by ACT of its representations and warranties under
this Agreement, and (c) claims alleging that the use of any of the PATENT RIGHTS
infringe upon any patent, trade secret, or moral right of any third party.  The
indemnification obligations set forth herein are subject to the following
conditions: (i) the Indemnified Party shall notify ES in writing promptly upon
learning of any claim or suit for which indemnification is sought; (ii) ES shall
have control of the defense or settlement, provided that the Indemnified Party
shall have the right (but not the obligation) to participate in such defense or
settlement with counsel at its selection and at its sole expense; and (iii) the
Indemnified Party shall reasonably cooperate with the defense, at ES’s expense.


7.2          ACT shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless ES and its AFFILIATES,
successors, assigns, agents, officers, directors, shareholders and employees, at
ACT’s sole cost and expense, against all liabilities of any kind whatsoever,
including legal expenses and reasonable attorneys’ fees, arising out of or
resulting from (a) any breach or default by ACT under the Kirin License
Agreement, or (b) any breach of any warranty or representation of ACT under this
Agreement.


7.3          EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, ACT, ITS
DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES, AND AFFILIATES MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY KIND, EITHER

 
7

--------------------------------------------------------------------------------

 

EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR
PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT
DISCOVERABLE. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A REPRESENTATION
MADE OR WARRANTY GIVEN BY ACT THAT THE PRACTICE BY ES OF THE LICENSE GRANTED
HEREUNDER SHALL NOT INFRINGE THE PATENT RIGHTS OF ANY THIRD PARTY.  IN NO EVENT
SHALL ACT, ITS DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES AND
AFFILIATES BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY KIND,
INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS, REGARDLESS OF
WHETHER ACT SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW, OR IN FACT SHALL
KNOW OF THE POSSIBILITY OF SUCH DAMAGES.


7.4          ES agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties.  ES shall continue to maintain such insurance or self-insurance during
the term of this Agreement and after the expiration or termination of this
Agreement for a period of five (5) years.


ARTICLE 8 – TERMINATION


8.1          This Agreement shall be effective on the Effective Date and shall
extend until the expiration of the last to expire of the PATENT RIGHTS, or until
May 9, 2016 if not patents are issued, unless sooner terminated as provided in
this Article 8.


8.2          ACT may terminate this Agreement and the rights, privileges and
license granted hereunder by written notice upon a breach or default of this
Agreement by ES, as follows:


 
(i)
non-payment of any amounts due which is not cured within thirty (30) days of
receipt of written notice of such non-payment wherein said notice is delivered
by registered mail; or



 
(ii)
breach of any obligation which is not cured within thirty (30) days of a written
request to remedy such breach wherein said request is delivered by registered
mail, or if the breach cannot be cured within said thirty (30) day period,
failure of ES within said thirty (30) day period to proceed with reasonable
promptness thereafter to cure the breach.



Such termination shall become automatically effective unless ES shall have cured
any such material breach or default prior to the expiration of the applicable
cure period.


8.3          ES shall have the right to terminate this Agreement at any time on
three (3) months’ prior notice to ACT, and upon payment of all amounts due ACT
through the effective date of the termination.


8.4          Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Sections 5.1, Article 7,
Article 9, and Article 11, and any other Sections or provisions which by their
nature are intended to survive termination, shall survive any such termination.

 
8

--------------------------------------------------------------------------------

 



 
ARTICLE 9 - CONFIDENTIALITY



9.1          During the course of this Agreement, ACT and ES may provide each
other with CONFIDENTIAL INFORMATION.  CONFIDENTIAL INFORMATION may be disclosed
in oral, visual or written form, and includes such information that is
designated in writing as such by the discloser at the time of disclosure, orally
disclosed information that is designated in writing as confidential within 30
days after such oral disclosure, or information which, under all of the given
circumstances ought reasonably be treated as CONFIDENTIAL INFORMATION of the
disclosing party. ACT and ES each intend to maintain the confidential or trade
secret status of their CONFIDENTIAL INFORMATION.  Each shall exercise reasonable
care to protect the CONFIDENTIAL INFORMATION of the other from disclosure to
third parties; no such disclosure shall be made without the other’s written
permission.  Upon termination or expiration of this Agreement, ACT and/or ES
shall comply with the other’s written request to return all CONFIDENTIAL
INFORMATION that is in written or tangible form.  Except as expressly provided
herein, neither ACT nor ES is granted any license to use the other’s
CONFIDENTIAL INFORMATION.  The obligations of ACT and ES under this Article 9
shall survive any expiration or termination of this Agreement.  Notwithstanding
the preceding provisions of this Section 9.1, until such time as this Agreement
is terminated:  (a) KNOW HOW and the content of any patent application relating
to or included in PATENT RIGHTS shall be deemed to be the LICENSEE’s
CONFIDENTIAL INFORMATION rather than ACT’s CONFIDENTIAL INFORMATION; (b)
LICENSEE shall have the right to disclose KNOW HOW and the content of patent
applications related to or included in PATENT RIGHTS to third parties without
restriction under this Agreement; and (c) LICENSEE shall not have any obligation
to ACT to treat KNOW HOW or the content of any patent application related to or
included in PATENT RIGHTS as ACT’s CONFIDENTIAL INFORMATION.


9.2          The parties agree that the specific terms (but not the overall
existence) of this Agreement shall be considered CONFIDENTIAL INFORMATION;
provided, however, that the parties may disclose the terms of this Agreement to
investors or potential investors, potential business partners, potential
SUBLICENSEES and assignees, potential co-developers, manufacturers, marketers,
or distributors of any LICENSED PRODUCT or LICENSED SERVICE, and in any
prospectus, offering, memorandum, or other document or filing required by
applicable securities laws or other applicable law or regulation.  The parties
may also disclose CONFIDENTIAL INFORMATION that is required to be disclosed to
comply with applicable law or court order, provided that the recipient gives
reasonable prior written notice of the required disclosure to the discloser and
reasonably cooperates with the discloser’s efforts to prevent such disclosure.


ARTICLE 10 - PAYMENTS, NOTICES, AND OTHER COMMUNICATIONS


Any payment, notice or other communication required to be given to any party
will be deemed to have been properly given and to be effective (a) on the date
of delivery if delivered by hand, recognized national next business day delivery
service, confirmed facsimile transmission, or confirmed electronic mail, or five
(5) days after mailing by registered or certified mail, postage prepaid, return
receipt requested, to the respective addresses given below, or to another
address as it shall designate by written notice given to the other party in the
manner provided in this Section.

 
9

--------------------------------------------------------------------------------

 



               In the case of ACT: Advanced Cell Technology, Inc.   11100 Santa
Monica Blvd, Suite 850   Los Angeles, CA 90025   Attention:  William M.
Caldwell, IV




               With a copy to: Pierce Atwood LLP   One Monument Square  
Portland, ME 0401   Attention:  William L. Worden, Esq.

         

               In the case of ES Embryome Sciences, Inc.
 
1301 Harbor Bay Parkway, Suite 100

 
Alameda, California 94502

 
Attention:  Michael D. West



              With a copy to:
Richard S. Soroko, Esq.

 
Lippenberger, Thompson, Welch, Soroko & Gilbert LLP

 
201 Tamal Vista Blvd.

 
Corte Madera, California 94925



ARTICLE 11 - REPRESENTATIONS AND WARRANTIES


11.1        ES represents and warrants that it has full corporate power and
authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of ES, enforceable in accordance with its terms, and
that the execution and performance of this Agreement by ES will not violate,
contravene or conflict with any other agreement to which ES is a party or by
which it is bound or with any law, rule or regulation applicable to ES, and that
any permits, consents or approvals necessary or appropriate for ES to enter into
this Agreement have been obtained.


11.2        ES is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.


11.3        ACT represents and warrants that (a) the Kirin License Agreement is
in full force and effect, (b) it has the full legal right and power to enter
into this Agreement and to grant the sublicenses granted hereunder, (c) that
this Agreement constitutes the binding legal obligation of ACT, enforceable in
accordance with its terms, (c) the execution, delivery, and performance of this
Agreement by ACT will not violate, contravene or conflict with the Kirin License
Agreement or with any other agreement to which ACT is a party or by which it is
bound or with any law, rule or regulation applicable to ACT, (d) ACT owns the
KNOW-HOW, and (e) any permits, consents or approvals necessary or appropriate
for ACT to enter into this Agreement have been obtained.


11.4        ACT represents and warrants that, to the best of its knowledge, the
use of the PATENT RIGHTS and KNOW-HOW by ES or any AFFILIATE or SUBLICENSEE of
ES for any purposes contemplated or permitted by this Agreement, will not
infringe in any way any claim under any patent held by any third party.

 
10

--------------------------------------------------------------------------------

 



11.5        ACT represents and warrant that the use of the PATENT RIGHTS and
KNOW-HOW by ES or any AFFILAITE or SUBLICENSEE of ES for any purposes
contemplated or permitted by this Agreement, will not infringe in any way any
claim under any patent held by ACT or under any patent that may issue from any
ACT patent application now pending, or under any patent that ACT may in the
future obtain, or any other intellectual property rights of ACT.


11.6        ACT further represents, warrants and agrees, that it shall not make
any claim or demand, or commence any lawsuit or other proceeding, alleging that
use of the PATENT RIGHTS and KNOW-HOW by ES or any AFFILIATE or SUBLICENSEE of
ES for any purpose contemplated or permitted by this Agreement infringes in any
way any claim under any patent held by ACT or under any patent that may issue
from any ACT patent application now pending, or under any patent that ACT may in
the future obtain, or any other intellectual property rights of ACT.  The
provisions of this Section 11.6 shall pertain as well to all subsidiaries of ACT
and all patents and patent applications of ACT subsidiaries.  ACT and its
subsidiaries shall cause the provisions of this Section 11.6, as they pertain to
refraining from asserting claims and demands or commencing lawsuits and
proceedings, to be including in all licenses and assignments of ACT’s patents
and patent applications.




11.7        This Article 11 shall survive expiration or termination of this
Agreement.


ARTICLE 12 - MISCELLANEOUS PROVISIONS


12.1        Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.


12.2        To the extent commercially feasible, and consistent with prevailing
business practices, all products manufactured or sold under this Agreement will
be marked with the number of each issued patent that applies to such product.


12.3        This Agreement shall be construed, governed, interpreted and applied
in accordance with the laws of California, without regard to principles of
conflicts of law thereof, except that questions affecting the construction and
effect of any patent shall be determined by the law of the country in which the
patent was granted.


12.4        The parties hereto acknowledge that this Agreement (including the
Exhibits hereto) sets forth the entire Agreement and understanding of the
parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument
subscribed to by the parties hereto.


12.5        The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


12.6        The failure of either party to assert a right hereunder or to insist
upon compliance with

 
11

--------------------------------------------------------------------------------

 

any term or condition of this Agreement shall not constitute a waiver of that
right or excuse a similar subsequent failure to perform any such term or
condition by the other party.


12.7        Licenses of Intellectual Property; Bankruptcy Code.  The parties
agree that the sublicenses granted to ES to use PATENT RIGHTS constitute
licenses of “intellectual property” as defined in the United States Bankruptcy
Code (the “Bankruptcy Code”) and as used in Section 365(n) of the Bankruptcy
Code.  The Parties agree that the KNOW-HOW includes trade secrets.  The parties
also agree that the payments of royalties on Net Sales and Sublicense Revenue
required to be paid by ES to ACT under this Agreement constitute “royalties”
under Section 365(n) of the Bankruptcy Code.






[The next page is the signature page]











 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.


ADVANCED CELL TECHNOLOGY, INC.




By:   /s/ William M. Caldwell, IV              
Printed Name:  William M. Caldwell, IV
Title:  Chairman & CEO




By: /s/ William M. Caldwell, IV                
Printed Name: William M. Caldwell, IV
Title:  Secretary




EMBRYOME SCIENCES, INC.




By: /s/ Michael D. West                             
Printed Name: Michael D. West
Title: Chief Executive Officer




By: /s/ Judith Segall                                     
Printed Name: Judith Segall
Title: Secretary
 

 
13

